Citation Nr: 1042436	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).

2.   Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	David C. Cory, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Board hearing held at the RO 
in April 2006.

In August 2006, the Board denied service connection for hearing 
loss and thoracic spine disability.  The Veteran appealed the 
August 2006 Board decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a July 2008 decision, the 
Court vacated the August 2006 decision as to the referenced 
disorders, and remanded the case back to the Board.

The August 2006 Board decision also remanded the issues of 
service connection for psychiatric disability and service 
connection for residuals of dental trauma.  In June 2008, the 
Board denied service connection for dental disability for VA 
treatment purposes, and again remanded the psychiatric disability 
claim; it does not appear the Veteran appealed the June 2008 
decision to the Court, and the July 2008 Court decision did not 
include consideration of the dental disability issue.  

The Board thereafter remanded the case in May 2009.  The case is 
now ready for adjudication.




FINDINGS OF FACT

1.  The Veteran has psychiatric disability, including PTSD 
resulting from an incident in service.

2.  Thoracic spine disability did not originate in service or 
until years thereafter, and is not otherwise related to service.

3.  Bilateral hearing loss did not originate in service or until 
years thereafter, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Psychiatric disability, including PTSD, was incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010). 

2.  Thoracic spine disability was not incurred in or aggravated 
by the Veteran's active duty service and may not be presumed to 
have been incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 

3.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty service and may not be presumed to have 
been incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.

As to the psychiatric disability issue, given the disposition of 
that claim, any notice deficiency is rendered moot.  He was 
advised in October 2006 of the information and evidence necessary 
to substantiate the initial rating and effective date to be 
assigned in the event his claim was successful.

As to the thoracic spine and hearing loss matters, VA provided 
the Veteran with the contemplated notice in August 2001, June 
2003, January 2005 and July 2009 as to the thoracic spine, and in 
June 2003, January 2005, and July 2009 for the hearing loss.  The 
July 2009 correspondence provided notice as to the initial 
disability rating and effective date to be assigned in the event 
service connection was granted for either of those disabilities.  
The above communications collectively provided 38 U.S.C.A. 
§ 5103(a)-compliant notice.  His claims were last readjudicated 
in a March 2010 supplemental statement of the case.  

The Veteran therefore has received the notice to which he is 
entitled as to his claims and there is no prejudice flowing from 
the timing of notice in this case.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007) (a supplemental statement 
of the case can serve as a means of readjudication following 
38 U.S.C.A. § 5103(a)-compliant notice; where such notice is 
followed by a readjudication, any timing error is cured). 

In short, the above notice letters collectively provided 
38 U.S.C.A. § 5103(a)-compliant notice, and any timing deficiency 
has been cured by the issuance of the March 2010 supplemental 
statement of the case, obviating any need to address whether the 
Veteran was prejudiced by a notice error in this case.  Based on 
the procedural history of this case, the Board concludes that VA 
has complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  
In this regard the Board points out that the RO and the Veteran 
were unsuccessful in obtaining records of the psychiatric 
hospitalization he purportedly underwent in the 1960s or early 
1970s.  Given the disposition of his claim for service connection 
for psychiatric disability, he has not been prejudiced by the 
absence of those records.  The record reflects that the 
representative, an attorney, has actively kept apprised of VA's 
efforts to obtain records, and he has not advised VA of any 
deficiency in such efforts.  The Board does note, however, that 
VA was unable to obtain records for the Veteran from Sarasota 
Emergency Associates, a provider he identified as having relevant 
records.   The record shows that VA did attempt to obtain records 
from that facility, with no success.  In May 2010, VA advised the 
Veteran of VA's efforts to obtain records from the referenced 
facility, and informed him that it was now his responsibility to 
get any records from that source.  The Board consequently finds 
that VA's duty to assist the Veteran in obtaining medical records 
has been fulfilled.

The record also shows that the Veteran was afforded VA 
examinations in connection with the claims in October 2009.  The 
representative has challenged both examinations, arguing that the 
examiners did not, in his opinion, adequately address whether 
acoustic trauma in service or a thoracic spine injury described 
by the Veteran as occurring in service contributed to the current 
disorders.   The examiners in fact did address those questions.  
The examiners both determined that the evidence before them did 
not support that the disorders at issue were related to service.  
As will be discussed in further detail below, the credible 
evidence on file does not establish that the Veteran experienced 
acoustic trauma or a thoracic spine injury in service, and that 
neither disorder was evident until years after service.  The 
opinions of both examiners are based on an accurate understanding 
of the Veteran's medical history, and included consideration of 
the Veteran's allegations.  The examinations are adequate.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.



Factual background

The service treatment records are silent for any reference to 
thoracic spine complaints or findings.  The Veteran was treated 
once for boils on his back, but at no point referred to any back 
pain or other problems.  The records are also silent for any 
psychiatric complaints or findings.  At his discharge 
examination, he denied any psychiatric symptoms such as 
depression or nervousness.  The discharge examination was silent 
for any reference to thoracic spine complaints, or to any scar on 
the back.  The service treatment records are silent for any 
reference to hearing loss.  At service discharge, audiometric 
testing revealed puretone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
15
10
15
20
10

The service personnel records show that the Veteran was not 
disciplined on any occasion, and that his performance evaluations 
were unremarkable in that they tended to fluctuate within a small 
range.  He earned the Good Conduct medal and was recommended for 
re-enlistment.  The records show he served as a freight operator.  

Private medical records for the period since 1965 show that in 
November 1970, the Veteran sustained an injury to his lower back 
at the dorsal junction while at work; X-ray studies were negative 
for abnormalities.  In July 1974, the Veteran filed a Workers' 
Compensation claim based on a fall at work in which he hurt his 
middle back.  The records show he was diagnosed as having 
thoracic spine strain and was prescribed injections.  In December 
1989 he filed another workers' compensation claim after 
experiencing a sharp pain in his mid-back while pouring a bucket 
of water.  He reported that he could not stand up straight.  He 
was diagnosed as having a back strain.  In 1995 he reported back 
injury in the early 1980s, with a re-injury soon thereafter.  
Records for 2000 included diagnostic studies of the thoracic 
spine showing degenerative changes with no significant 
compression deformities.  He reported injuring his back around 
1980.

With respect to psychiatric complaints, the private records show 
that in 1992 he reported being seen for nervousness.  Later 
records document complaints of anxiety and depression associated 
with various situations including litigation, work, and pain.  

With respect to hearing loss, the private records show that 
audiologic testing since 1988 has revealed hearing loss for VA 
purposes.  The examining audiologists nevertheless concluded that 
the Veteran had no hearing loss, apparently based on a comparison 
to a baseline examination conducted in August 1982.  That 
examination (which was reported historically) revealed puretone 
thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
55
60
LEFT
15
15
10
50
55


On file are records from the Social Security Administration 
showing that the Veteran is considered disabled by that agency on 
account of psychiatric disorders and thoracic spine degenerative 
joint disease.  The report of a September 2000 orthopedic 
consultation notes that the Veteran reported injuring his back in 
service, and twice injuring it after service while working.  The 
reports of October 2000 psychological consultations note that the 
Veteran dated the onset of his depression to a brutal drill 
instructor who injured his back.  He reported using psychiatric 
medication since either the 1960s or the early 1970s, when he was 
psychiatrically hospitalized.  The Veteran also reported that he 
was in combat.  He reported having had homicidal thoughts about 
his drill instructor in service.  

On file are VA treatment records for 2002 to 2008.  The records 
for 2003 show that he began attending group therapy for PTSD 
secondary to reported military sexual trauma.  He reported being 
hospitalized in 1967 for a nervous breakdown, at which time he 
was started on Thorazine.  He initially described the military 
sexual trauma as involving six instances in which his drill 
instructor fondled him with an invitation to oral sex, the last 
time which involved the drill instructor physically assaulting 
him.  The records show he eventually amended his account to 
experiencing forced oral sex with the drill instructor, who beat 
him when he resisted.  He explained that he did not report the 
abuse, that the drill instructor was never disciplined for the 
abuse, and that he told nobody about the abuse until a few years 
ago.  He noted that the drill instructor temporarily promoted him 
to squad leader.  The Veteran himself denied any combat, or 
experiencing disciplinary problems.  He reported that his back 
problems began due to the assault.  The Veteran reported that his 
account of the particulars of the assault evolved because he 
started trusting the therapist.  

On his August 2001 claim, the Veteran reported that he was abused 
physically and sexually during boot camp.  He explained that on 
the last sexual assault, the drill instructor shoved him into a 
wall, where his mid-back impacted with a extruding bolt, causing 
his back to bleed.  He asserted that he was prescribed aspirin 
for the thoracic spine problems in service, but that the thoracic 
spine injury persistent since the incident.

On file are three statements, all dated in March 2002, from 
persons who claim to know the Veteran.  The statements are 
identically worded, and indicate that the authors knew the 
Veteran before and after service, agree that he injured his back 
in service, note that he has had mental problems since getting 
out of service, and indicate that he had hearing loss from 
service.

In several statements on file, the Veteran contends that he has 
been on psychiatric medication since 1965, or perhaps the 1970s, 
following psychiatric hospitalization. The Veteran now contends 
that the duties of that position involved proximity to the flight 
line without the benefits of hearing protection.  He also alleges 
that his hearing loss originated from acoustic trauma caused by 
the firing range and demolition testing.  He reports that he 
first noticed hearing loss after service. 
At his April 2006 Board hearing, the Veteran testified that his 
drill instructor in service would tie his hands and force him to 
engage in oral sex.  He indicated that he did not report the 
abuse.  He testified that he was psychiatrically hospitalized 
immediately after service, and has been on psychiatric medication 
since that time.  He testified that he hurt his back on an 
obstacle course, for which he took aspirin, and has received 
intermittent treatment of back since service.  He testified that 
the SSA had related his back condition to service to service. 

In an April 2006 statement, a VA psychologist indicated that he 
had treated the Veteran since August 2002 for PTSD secondary to 
military sexual trauma.  He explained that the Veteran had been 
too terrified, ashamed and embarrassed to tell anyone about the 
trauma until therapy sessions years later.  He noted that the 
Veteran first saw a psychologist 2 years after service, at which 
time he was hospitalized.  The psychologist noted that the 
Veteran underwent a behavioral change in response to the trauma, 
in that he became a "workaholic."

During a December 2007 VA examination, the Veteran reported that 
in basic training, he was beaten by his drill instructor, who 
also forced him to perform fellatio several times.  He reported 
that he became depressed during this time, which persisted, and 
that he had used psychiatric medications since 1966.  After 
examining the Veteran, the examiner diagnosed PTSD which was more 
likely than not due to service stressors.

In a May 2008 statement, M.M., a childhood friend of the Veteran, 
indicates that after the Veteran left service, the Veteran told 
him about the abuse suffered at the hands of the drill 
instructor, and about the back injury resulting from the abuse.

In a June 2008 statement, J.B., a friend of the Veteran, 
indicated that the Veteran told him he was physically and 
sexually abused by a drill instructor.

In a June 2008 statement, the Veteran's son indicates that the 
Veteran told him "years ago" about the abuse by the drill 
instructor, and about the service back injury.  

The Veteran attended a VA examination in October 2009.  He 
reported the onset of thoracic spine pain in 1961, which had 
become progressively worse through the years.  After evaluation 
of the Veteran, the examiner diagnosed him as having degenerative 
joint disease of the thoracic spine.  The examiner concluded that 
the disorder was not caused by or a result of service.

The Veteran attended a VA audiological examination in October 
2009.  The examiner noted that the discharge audiometric findings 
were normal.  The Veteran reported experiencing right ear hearing 
loss since service with duties including loading freight around 
jets.   He explained that he did not use ear protection during 
those duties, and that he was also exposed to noise from firing 
weapons.   He reported that he worked in a steel mill for three 
decades after service, but with little opportunity for 
unprotected noise exposure.  Audiometric testing revealed the 
presence of hearing loss in both ears for VA purposes.  The 
examiner concluded that the demonstrated hearing loss was not 
related to service or to military noise exposure.  The examiner 
explained that the Veteran had normal hearing in service, with no 
evidence of abnormal hearing for at least one year after service.

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  Service incurrence of arthritis or 
an organic disease of the nervous system during wartime service 
may be presumed if manifested to a compensable degree within one 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in- service 
stressor varies depending on whether the appellant was engaged in 
combat with the enemy.  If the evidence establishes that a 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
such veteran's service, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010).

Where the record does not establish that a veteran engaged in 
combat with the enemy, his assertions of in-service stressors, 
standing alone, cannot as a matter of law provide evidence to 
establish an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide 
"credible supporting evidence from any source" that the event 
alleged as the stressor in service occurred.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3). 

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) emphasized that 
statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'" of a 
claimed stressor and that "[a]n opinion by a mental health 
professional based on a post- service examination of the Veteran 
cannot be used to establish the occurrence of the stressor," 
were made in the context of discussing PTSD diagnoses other than 
those arising from personal assault.  Id. at 280; see also Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id. (citing VA Adjudication Procedure 
Manual M21-1 (M21-1) (now M21-1MR).  The Court has also held that 
these provisions of the VA Adjudication Procedure Manual, which 
provide special evidentiary procedures for PTSD claims based on 
personal assault, are substantive rules that are the equivalent 
of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

A.  Psychiatric disability

The Veteran's service treatment records are unremarkable for any 
express indication of complaints of or treatment for sexual 
assault.  Nor do the record show any behavior changes following 
the claimed assault such as request for a transfer to another 
military duty assignment, deterioration in work performance, 
substance abuse, or unexplained economic or social behavior 
changes.  The representative explains that no such behavior 
changes were evident because the assault took place in basic 
training, which the Veteran knew would end soon and result in his 
leaving the area.  Regardless, the service records do note denote 
any particular behavior changes.  The only behavior change the 
Veteran now contends existed was the onset of a "workaholic" 
attitude.  The Board finds that account of a behavioral change to 
be credible.

Following service, the Veteran contends that he was 
psychiatrically hospitalized shortly after service.  His account 
has varied as to the particular year, as he sometimes indicates 
it was 1966 or 1967, and at other times indicates it was in the 
early 1970s.  Unfortunately, the records for the referenced 
hospitalization are no longer available, but the Board does note 
that he has had a long history of using psychiatric medication, 
and even years before filing the instant claim has consistently 
described his use of such medication as beginning during the 
period of psychiatric hospitalization no later than the early 
1970s.  The Board finds that the consistency of his account lends 
credibility to his assertion of psychiatric hospitalization 
shortly after service.

Examinations conducted in association with the Veteran's claim 
for disability benefits from the SSA show that even prior to his 
August 2001 claim, he was continuing to express homicidal 
ideation toward a drill instructor in service.

In the Board's opinion, the relative consistency through the 
years of the Veteran's account of psychiatric problems since 
shortly after service lends credibility to his assertion of a 
sexual assault in service.  Most probative, however, is the 
opinion of the VA psychologist who submitted the April 2006 
statement.  That individual concluded that the Veteran did in 
fact undergo a behavioral change in response to the sexual 
trauma, in that he became a "workaholic."  He determined that 
the Veteran's PTSD was in fact due to military sexual trauma.  
The December 2007 examiner also believed the PTSD was due to 
service.

The Board notes that the Veteran has introduced lay statements 
from his son and from several acquaintances which undermine his 
claim.  Those statements strongly suggest that the Veteran 
informed them shortly after service of the sexual assault, which 
is inconsistent with the Veteran's report to his treating 
clinicians that he never told anyone of the assault until 
recently.  Fortunately, there is other evidence on file which, 
liberally interpreted, suggests the occurrence of the assault.

In light of the credible evidence of a behavioral change during 
service and continuing since then, as well as the April 2006 
opinion of a VA psychologist noting the evidence of a behavior 
change, and finding that the Veteran did undergo military sexual 
trauma which led to the current PTSD, the Board finds that the 
Veteran was sexually assaulted in service as claimed.  As the 
April 2006 psychologist and December 2007 examiner have linked 
the trauma from the assault to the development of PTSD, the Board 
finds that the evidence is at least in equipoise as to whether he 
has psychiatric disability as the result of a personal assault in 
service.  Consequently, service connection is warranted for 
psychiatric disability.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Thoracic spine

The service treatment records are silent for any reference to 
thoracic spine complaints or abnormal findings.  Although the 
Veteran primarily contends that he was thrown into a bolt hard 
enough to draw blood, no mention of a mid-back injury is evident 
from the records, or of any other residuals, such as a scar.  The 
Veteran also contends that he injured his back on an obstacle 
course and was prescribed aspirin for mid-back pain.  The records 
do not mention such an injury from an obstacle course, or 
reference the prescription of analgesics for back pain.  

The post service records covering the period since 1965 are 
silent for any reference to mid-back complaints until 1970, when 
the Veteran sustained a documented injury to the area while 
working.  The records show he thereafter injured his mid-back at 
least twice more.  On none of those occasions did the Veteran 
report a pre-1970 history of mid-back injury or mid-back 
symptoms.   

The Board finds that the Veteran's account of a mid-back injury 
in service lacks credibility, as does his account of mid-back 
symptoms prior to 1970.  The service treatment records are 
entirely silent for any reference to a mid-back injury, despite 
the Veteran's indication that he did seek treatment (as evidenced 
from his account of being given aspirin).  Although the mere 
absence of reference to complaints in service treatment records 
does not, alone, render a Veteran's account incredible, see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), where a 
Veteran claims he did receive treatment, and that treatment is 
not reflected in service treatment records which appear complete, 
the absence of such references does in fact undermine the 
credibility of an account of injury in service.  The Board notes 
that although the Veteran's assertions concerning being afraid, 
ashamed and embarrassed of the sexual assault might explain why 
he did not report the sexual assault, it does not explain why he 
did not report an injury to his back severe enough to result in 
bleeding.  It certainly does not explain why, throughout service, 
the Veteran did not mention mid-back pain, when the records show 
he had no difficulty reporting boils on his back, or upper 
respiratory infections.

The Board has also considered the statements of his son and 
acquaintances.  Those statements suggest, although they are 
careful not to explicitly state, that the Veteran told them of 
the physical and sexual assault shortly after service.  The 
Veteran reported to his treating clinicians, however, that he 
first mentioned the assault to others only recently.  The Board 
finds the account he provided to his treating clinicians to be of 
greater probative value than any suggestion by his acquaintances 
that he told them of the assault decades ago.

In short, the Board finds that the Veteran did not sustain a 
thoracic spine injury in service as claimed, either during the 
sexual assault, or from an obstacle course, or that he 
experienced thoracic spine symptoms while in service or prior to 
a 1970 work-related accident.

In order to address the etiology of the claimed thoracic spine 
disorder, the Veteran was examined in October 2009.  After 
reviewing the claims files and examining the Veteran, the 
examiner concluded that the current thoracic spine disorder was 
not related to service.  His opinion is supported by the evidence 
showing the absence of any reference to thoracic spine complaints 
prior to a work-related injury in 1970.  As already discussed, 
the Veteran's account of an injury in service and problems from 
then until 1970 lack credibility.  

The only opinions supportive of the claim consist of the 
statements of the Veteran, his son, and several acquaintances.  
Notably, none have alleged or been shown to have medical 
training, expertise or experience.  Although the U.S. Court of 
Appeals for the Federal Circuit has held that it is not 
categorically true that a lay person is not competent to opine as 
to nexus, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), in this case the Veteran's thoracic spine disability, 
which is manifested primarily by degenerative joint disease, is 
not a disorder susceptible to lay opinion.  In this regard the 
Board points out that the thoracic spine disorder is not a 
readily observable condition, involving as it does a disease 
process within the body that typically requires diagnostic 
studies to define.  Moreover, in this case there are multiple 
post-service work injuries to the precise area under 
consideration, and the determination as to whether a current 
thoracic spine disorder is due to service as opposed to 
documented post-service injuries is a rather complex one that is 
more suitable to the opinion of someone with medical expertise.

In short, the Board finds that the Veteran, his son, and his 
acquaintances lack the competency to provide an opinion 
concerning the etiology of the thoracic spine disorder.   
Moreover, even if they were competent, the probative value of 
their opinions would be far outweighed by that of the October 
2009 examiner, who clearly does have the training, education and 
experience to address the etiology of a thoracic spine disorder.

In sum, the credible evidence shows that the Veteran did not 
experience a thoracic spine injury or disorder in service or 
until 1970, and the competent evidence on file shows that the 
current thoracic spine disorder is not related to service.  As 
the preponderance of the evidence is against the claim, the claim 
is denied.   38 C.F.R. § 3.102.

C.  Hearing loss

The Board initially notes that although the Veteran at one point 
told an examiner he was in combat, he received no awards or 
decorations indicative of combat, his military occupational 
specialty as a freight operator is not typically associated with 
combat service, and he later denied being in combat.  The Board 
finds that the Veteran was not in combat, and that the provisions 
of 38 U.S.C.A. § 1154(b) are not for application.  Nor does the 
record otherwise establish that the Veteran experienced acoustic 
trauma in service.   He contends that he was exposed to firearms 
during basic training as well as demolition explosions, and that 
he was exposed to jet noise while working as a freight operator.  
Although the Veteran clearly was exposed to some noise from 
firearms, as every soldier undergoes firearms training, the Board 
does not find credible his assertion that he wore no hearing 
protection at all.  As to the demolition explosion, it is unclear 
why he would be exposed to demolitions, given his job duties in 
service.  To the extent the demolition explosions occurred during 
basic training, the Board again finds it highly unlikely the 
Veteran was in proximity to such explosions without hearing 
protection.  As to his exposure to jet noise, the Board once 
again finds it unlikely he did not use hearing protection if the 
environment were noisy.  

In short, the Board does not find his account of acoustic trauma 
in service to be credible.  He has not alleged any acoustic 
trauma of the type where hearing protection is unlikely to be 
available or to be used.

The service treatment records are silent for any reference to 
hearing loss, and audiometric testing at discharge showed that 
his hearing was within normal limits.  See Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (observing that the threshold for 
normal hearing is 0 to 20 decibels).   The Veteran himself 
acknowledges that he first noticed hearing loss after service. 

The post service records covering the period since 1965 are 
silent for any reference to hearing loss until 1982, when a 
baseline audiogram for his job apparently was conducted.  That 
audiogram showed the presence of hearing loss, but the Veteran at 
the time (or indeed until his claim was filed in August 2001) 
notably did not mention any acoustic trauma in service or hearing 
loss prior to 1982.

In short, the Board finds that the Veteran did not sustain 
acoustic trauma in service, and that he did not evidence hearing 
loss until years after service.

In order to address the etiology of the hearing loss, the Veteran 
was examined in October 2009.  After reviewing the claims files 
and examining the Veteran, the examiner concluded that the 
hearing loss was not related to service.  The Board notes that 
his opinion is supported by the evidence showing the absence of 
any audiometric findings of hearing loss prior to 1982.  As 
already discussed, the Veteran's account acoustic trauma in 
service lacks credibility.  

The only opinions supportive of the claim consist of the 
statements of the Veteran, his son, and several acquaintances.  
As already discussed, none have alleged or been shown to have 
medical training, expertise or experience.  And again, although 
it is not categorically true that a lay person is not competent 
to opine as to nexus, hearing loss, which is a disorder confirmed 
through objective testing, is not a disorder susceptible to lay 
opinion.  This is particularly true where, as here, the Veteran 
admits that hearing loss was first noticed after service.  The 
determination as to whether a hearing loss is due to service 
versus noise exposure for years after service clearly is a matter 
more suitable to medical expertise.

In short, the Board finds that the Veteran, his son, and his 
acquaintances lack the competency to provide an opinion 
concerning the etiology of the hearing loss.   Moreover, even if 
they were competent, the probative value of their opinions would 
be far outweighed by that of the October 2009 examiner, who 
clearly does have the training, education and experience to 
address the etiology of hearing loss.

In sum, the credible evidence shows that the Veteran did not 
experience acoustic trauma or hearing loss in service or until 
1982, and the competent evidence on file shows that the current 
hearing loss is not related to service.  As the preponderance of 
the evidence is against the claim, the claim is denied.





(CONTINUED ON NEXT PAGE)


ORDER


Entitlement to service connection for psychiatric disability, to 
include PTSD is granted.

Entitlement to service connection for thoracic spine disability 
is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


